                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                       :
UNITED STATES OF AMERICA
                                       :

      v.                               :    Criminal No. DKC 20-0442

                                       :
RAYMOND DRUMGOOLE
                                       :

                       MEMORANDUM OPINION and ORDER

      Magistrate Judge J. Mark Coulson ordered Raymond Drumgoole

detained on December 16, 2020, after holding a detention hearing.

(ECF Nos. 18, 19).      Mr. Drumgoole moved for a review of that order

(ECF No. 22) and, after supplementation (ECF Nos. 25, 27, 29, and

31), the court confirmed the order of detention on March 12, 2021,

upon a de novo review (ECF Nos. 33, 34).

      Mr. Drumgoole retained counsel, Donald Wright, on May 18,

2021 (ECF No. 42) and has filed a second motion for reconsideration

or review of the detention order.             The motion recites that he

appeared in the Circuit Court for Baltimore City on a detainer for

violation of probation and was released.             He asserts that, as a

result, there had been a “material change” in his circumstances

(ECF No. 43).       The court requested clarification about whether he

sought to reopen the detention decision before the magistrate judge

or   to    obtain   further   review   by   the   undersigned.   The   order
requesting clarification noted that, “the presence of the detainer

played no role in the court’s affirmance of the detention order.”

        The government filed a joint supplemental status report on

June 17, 2021, (ECF No. 51) confirming that Mr. Drumgoole “does

not intend to supplement or raise new grounds for appeal of the

detention order.     Accordingly, the defendant’s attorney concedes

that the court should deny the pending appeal.”

        Accordingly, it is this 21st day of June, 2021, by the United

States District Court for the District of Maryland hereby ORDERED

that:

        1.   The motion for reconsideration of detention status (ECF

No. 43) BE, and the hereby IS, DENIED;

        2.   The detention order entered by Magistrate Judge J. Mark

Coulson dated December 16, 2020 (ECF No. 19) BE, and the same

hereby IS, CONFIRMED; and

        3.   The Clerk will transmit a copy of this Memorandum Opinion

and Order to counsel of record.



                                                /s/
                                      DEBORAH K. CHASANOW
                                      United States District Judge




                                      2
